       Case 2:19-cv-01906-GGG-DMD Document 50 Filed 10/05/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    AR FACTORING, LLC                                                               CIVIL ACTION

    VERSUS                                                                              NO: 19-1906

    COMMONWEALTH APPLIED SILICA                                                        SECTION: T
    TECHNOLOGIES, LLC, STEVEN V.
    CROSS, C. RICHARD SCALES, and
    THOMAS L. BASKIN

                                              ORDER

         Before the Court is a Motion for Summary Judgment 1 filed by defendant, C. Richard

Scales. AR Factoring, LLC (“Plaintiff”) has filed an opposition.2 For the following reasons, the

Motion for Summary Judgment3 is GRANTED.

                                         BACKGROUND

         Plaintiff initiated this action alleging that Commonwealth Applied Silica Technologies,

LLC (“CAST”), acting through Steven Cross, C. Richard Scales, and Thomas Baskin, fraudulently

induced Plaintiff to enter into an agreement to purchase accounts receivable allegedly due from

NASA to CAST. 4 In January 2016, Plaintiff and Defendants began discussions concerning

Plaintiff’s purchase of two accounts receivable allegedly due to CAST from NASA.5 Plaintiff

alleges that Scales and Cross represented to Plaintiff that CAST had completed performance on

two contracts with NASA for which CAST was owed $602,640.00, and that they were interested

in selling the accounts receivable to Plaintiff.6 Plaintiff attached two invoices to the complaint that

purportedly show the amounts owed by NASA.7 On March 4, 2016, Plaintiff and CAST entered


1
  R. Doc. 44.
2
  R. Doc. 46.
3
  R. Doc. 44.
4
  R. Doc. 1.
5
  R. Doc. 1, ¶16.
6
  R. Doc. 1, ¶¶16-17.
7
  R. Doc. 1-2.


                                                  1
       Case 2:19-cv-01906-GGG-DMD Document 50 Filed 10/05/20 Page 2 of 5




into a contract entitled Accounts Receivable Factoring Agreement (With Recourse)

(“Agreement”),8 wherein Plaintiff agreed to pay $480,000 to CAST in connection with Plaintiff’s

purchase of two accounts receivable allegedly due to CAST from NASA. 9 Pursuant to the

Agreement, Plaintiff had to the right to demand that CAST and Cross repurchase the accounts if

the accounts were not collected within 120 days of the date of the invoices.10

         In November 2016, Plaintiff allegedly contacted NASA about the accounts, and NASA

informed Plaintiff that it never entered into any agreements with CAST or Cross.11 On November

29, 2016, Plaintiff made written demand on CAST and Cross. 12 Scales claims that he did not learn

that the accounts receivable were non-existent until October 2016, when he was contacted by the

FBI.13 Based on these allegations, Plaintiff asserts a breach of contract claim against CAST and

Cross, and claims for fraud and rescission of the Agreement based on fraud against all

Defendants.14

         On January 22, 2020, the Court dismissed Plaintiff’s claims against Baskin for lack of

personal jurisdiction.15 On March 2, 2020, the Court entered a default judgment against CAST

based on its findings that Plaintiff established CAST is liable for breach of contract.16 On May 5,

2020, the Court entered a default judgment against Cross based on its finding that Cross guaranteed

CAST’s obligation to repurchase the accounts receivable and failed to fulfill his obligations.17 The

only claims remaining are Plaintiff’s claims against Scales for: (1) damages based on its contention



8
  R. Doc. 1, ¶1.
9
  R. Doc. 1, ¶22.
10
   R. Doc. 1, ¶24.
11
   R. Doc. 1, ¶28.
12
   R. Doc. 1, ¶25.
13
   R. Doc. 18, ¶7.
14
   R. Doc. 1, ¶¶37-42.
15
   R. Doc. 26.
16
   R. Doc. 34.
17
   R. Doc. 40.


                                                 2
       Case 2:19-cv-01906-GGG-DMD Document 50 Filed 10/05/20 Page 3 of 5




that he induced Plaintiff to enter into the Agreement by making fraudulent misrepresentations

about the existence and legitimacy of the accounts and CAST’s intention to repurchase them; and

(2) rescission of the Agreement based upon the same alleged fraud.

        Scales now moves for summary judgment seeking dismissal of Plaintiff’s remaining

claims. Scales contends Plaintiff’s fraud claim is prescribed, and that Plaintiff is precluded from

seeking rescission of the Agreement since Plaintiff obtained default judgments for breach of the

Agreement against CAST and Cross.

                                          LAW AND ANALYSIS

        Summary judgment is proper where “the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.”18 When assessing

whether a dispute as to any material fact exists, the court considers “all of the evidence in the

record but refrains from making credibility determinations or weighing the evidence.” 19 All

reasonable inferences are drawn in favor of the nonmoving party, but “unsupported allegations or

affidavits setting forth ‘ultimate or conclusory facts and conclusions of law’ are insufficient to

either support or defeat a motion for summary judgment.”20

        When a defendant moves for summary judgment based on prescription, it bears the burden

of producing evidence to show that the claim has prescribed.21 If a defendant is successful at

demonstrating one year has passed between the tortious acts and the filing of the suit, “then the

burden shifts to the plaintiff to prove an exception to prescription.”22



18
   Fed. R. Civ. P. 56(a).
19
   Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008).
20
   Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985); Little v. Liquid Air Corp., 37 F.3d 1069,
1075 (5th Cir. 1994).
21
   Terrebonne Parish Sch. Bd. v. Columbia Gulf Transmission Co., 290 F.3d 303, 320 (5th Cir.2002) (citing Boston
Old Colony Ins. v. Tiner Associates Inc., 288 F.3d 222, 227 (5th Cir. 2002)).
22
   Terrebonne Parish Sch. Bd., 290 F.3d at 320 (citing Miley v. Consol. Gravity Drainage Dist. No. 1, 642 So.2d
693, 696 (La.Ct.App.1994)).


                                                        3
      Case 2:19-cv-01906-GGG-DMD Document 50 Filed 10/05/20 Page 4 of 5




          The prescriptive period for a fraud claim under Louisiana law is one year from the date

plaintiff knew or reasonably should have known of a defendant's fraudulent act.23 The prescriptive

periods for negligent misrepresentation, intentional misrepresentation, and fraudulent inducement

are also one year from the date the plaintiff knew of the fraudulent act.24 Plaintiff cites 5876 57th

Drive, LLC v. Lundy Enters., LLC, No. 13-5012, 2014 U.S. Dist. LEXIS 39345, at *12 (E.D. La.

Mar. 25, 2014) in support of its contention that the fraud claim is subject to a ten-year prescriptive

period because it is alleged in connection with a contract.25 Lundy is distinguishable, however,

because Scales never undertook any contractual obligations and was not a party to the

Agreement.26 Therefore, the one-year prescriptive period applies to Plaintiff’s fraud claims against

Scales.

          In this case, Plaintiff’s fraud claim has prescribed on the face of the complaint. Plaintiff

alleges Scales made representations about the validity of the accounts receivable in March 2016

and that Plaintiff discovered the alleged fraud in November 2016. However, Plaintiff did not

initiate this lawsuit against Scales until over a year later in March 2019. Therefore, the undisputed

material facts demonstrate that Plaintiff’s claim for fraud against Scales has prescribed and should

be dismissed.

          Scales next contends he is entitled to judgment dismissing Plaintiff’s claim for rescission

of the Agreement because Plaintiff has obtained default judgments against CAST and Cross for

breach of the Agreement. Plaintiff contends that the claims asserted by Plaintiff against each

defendant in the matter are personal to that defendant, and the fact that the Court has already




23
   Delpit v. Ansell, 2004 WL 551206, at *2 (E.D.La. Mar. 16, 2004) (quotations and citations omitted).
24
   Colonial Oaks Assisted Living Lafayette v. Hannie Development, Inc., 2019 WL 3251379, *5 (W.D. La. June 14,
2019) (citing Copeland v. Wasserstein, Perella & Co., 278 F.3d 472, 480 (5th Cir. 2002)).
25
   R. Doc. 46, p.8.
26
   R. Doc. 1-6.


                                                       4
      Case 2:19-cv-01906-GGG-DMD Document 50 Filed 10/05/20 Page 5 of 5




entered a judgment against CAST and Cross is not res judicata as to Plaintiff’s claims against

Scales. As Scales points out, courts within the Fifth Circuit have held that parties “cannot seek

both to have the contract rescinded and at the same time sue on the contract for the damages

resulting from the fraudulent transaction.”27 Likewise, in this case, Plaintiff cannot seek to have

the Agreement rescinded and enforce a judgment against CAST and Cross for breach of the same

Agreement. Therefore, Scales is entitled to judgment dismissing Plaintiff’s claim seeking

rescission of the Agreement.

                                             CONCLUSION

        For the foregoing reasons, IT IS ORDERED that the Motion for Summary Judgment28

filed by defendant, C. Richard Scales is GRANTED.

        New Orleans, Louisiana, on this 5th day of October, 2020.




                                                             GREG GERARD GUIDRY
                                                           UNITED STATES DISTRICT JUDGE




27
   NanoProprietary, Inc. v. Canon, Inc., 2007 WL 9700715 (W.D. Tex. Apr. 2, 2007) (quoting Fredonia
Broadcasting Corp., Inc. v. RCA Corp., 481 F.2d 781, 790 (5th Cir. 1973)).
28
   R. Doc. 44.


                                                      5
